           Case 5:20-cv-00979 Document 1 Filed 08/19/20 Page 1 of 17




                                               WESTERN DISTRICT OF TEXAS
UNITED STATES DISTRICT COURT
                                                 SAN ANTONIO DIVISION


JAMES JOHNSON, Individually and            §
On Behalf of All Others Similarly          §
Situated,                                  §
                                           §
             Plaintiff(s),                 §
                                           §
v.                                         §
                                           §
ACT FAST DELIVERY, INC.; ACT               §
FAST COURIER OF TEXAS, INC.;               §                 5:20-cv-00979
                                                        No. ______________
ACT FAST DELIVERY OF                       §
HOUSTON, INC.; ACT FAST                    §
COASTAL BEND, INC.; ACT FAST               §
DELIVERY OF S.A., INC.; ACT                §
FAST DELIVERY OF TYLER, INC.;              §
ACT FAST DELIVERY OF TRAVIS                §
COUNTY, INC. and MIKE MILLER,              §
                                           §
             Defendant(s).                 §

         PLAINTIFF JAMES JOHNSON’S ORIGINAL COMPLAINT

      Plaintiff James Johnson (referred to as “Johnson”) brings this action under 29

U.S.C. § 216(b) individually and on behalf of all current and former employees of

Defendant Act Fast Delivery, Inc.; Act Fast Courier of Texas, Inc.; Act Fast Delivery

of Houston, Inc.; Act Fast Coastal Bend, Inc.; Act Fast Delivery of S.A., Inc.; Act Fast

Delivery of Tyler, Inc. and Act Fast Delivery of Travis County, Inc. (collectively

referred to as “Act Fast”) and Defendant Mike Miller (referred to as “Miller”) who
           Case 5:20-cv-00979 Document 1 Filed 08/19/20 Page 2 of 17




worked as couriers during the past three years to recover back wages, liquidated

damages, attorney’s fees and costs under the Fair Labor Standards Act of 1938, 29

U.S.C. §§ 201-219 (“FLSA”).

                                  I. Nature of Suit

      1.     Johnson’s claims arise under the FLSA.

      2.     The FLSA was enacted to eliminate “labor conditions detrimental to the

maintenance of the minimum standard of living necessary for health, efficiency, and

general well-being of workers … .” 29 U.S.C. § 202(a).

      3.     To achieve its humanitarian goals, the FLSA defines appropriate pay

deductions and sets overtime pay, minimum wage and recordkeeping requirements for

covered employers. 29 U.S.C. §§ 206(a), 207(a), 211(c).

      4.     Act Fast and Miller violated the FLSA by employing Johnson and other

similarly situated employees “for a workweek longer than forty hours [but refusing to

compensate them] for [their] employment in excess of [forty] hours … at a rate not less

than one and one-half times the regular rate at which [they were or are] employed.” 29

U.S.C. § 207(a)(1).

      5.     Act Fast and Miller willfully violated the FLSA because they knew or

showed a reckless disregard for whether their pay practices were unlawful.




                                         -2-
            Case 5:20-cv-00979 Document 1 Filed 08/19/20 Page 3 of 17




      6.     Johnson brings this action under 29 U.S.C. § 216(b) individually and on

behalf of all current and former employees of Act Fast and Miller who worked as

couriers during the past three years.

                               II. Jurisdiction & Venue

      7.     This action arises under a federal statute, the FLSA. 28 U.S.C. § 1331

(federal-question jurisdiction).

      8.     Venue is proper in this district and division because Act Fast resides in

this district and division. 28 U.S.C. § 1391(b)(1).

                                        III. Parties

      9.     Johnson is an individual who resides in Dallas County, Texas and who was

employed by Act Fast and Miller during the last three years.

      10.    Act Fast Delivery, Inc. is a Texas corporation that may be served with

process by serving its registered agent:

                                 Mr. John L. Jackson
                               19365 FM 2252, Suite 5
                           Garden Ridge, Texas 78266-2566

Alternatively, if the registered agent of Act Fast Delivery, Inc. cannot with reasonable

diligence be found at the company’s registered office, Act Fast Delivery, Inc. may be

served with process by serving the Texas Secretary of State. See, Tex. Bus. Org. Code

§§ 5.251-5.254; see also, Tex. Civ. Prac. & Rem. Code § 17.026.



                                           -3-
            Case 5:20-cv-00979 Document 1 Filed 08/19/20 Page 4 of 17




      11.    Act Fast Courier of Texas, Inc. is a Texas corporation that may be served

with process by serving its registered agent:

                                 Mr. John L. Jackson
                               19365 FM 2252, Suite 5
                           Garden Ridge, Texas 78266-2566

Alternatively, if the registered agent of Act Fast Courier of Texas, Inc. cannot with

reasonable diligence be found at the company’s registered office, Act Fast Courier of

Texas, Inc. may be served with process by serving the Texas Secretary of State. See,

Tex. Bus. Org. Code §§ 5.251-5.254; see also, Tex. Civ. Prac. & Rem. Code § 17.026.

      12.    Act Fast Delivery of Houston, Inc. is a Texas corporation that may be

served with process by serving its registered agent:

                                 Mr. John L. Jackson
                               19365 FM 2252, Suite 5
                           Garden Ridge, Texas 78266-2566

Alternatively, if the registered agent of Act Fast Delivery of Houston, Inc. cannot with

reasonable diligence be found at the company’s registered office, Act Fast Delivery of

Houston, Inc. may be served with process by serving the Texas Secretary of State. See,

Tex. Bus. Org. Code §§ 5.251-5.254; see also, Tex. Civ. Prac. & Rem. Code § 17.026.

      13.    Act Fast Coastal Bend, Inc. is a Texas corporation that may be served with

process by serving its registered agent:




                                           -4-
            Case 5:20-cv-00979 Document 1 Filed 08/19/20 Page 5 of 17




                                 Mr. John L. Jackson
                               19365 FM 2252, Suite 5
                           Garden Ridge, Texas 78266-2566

Alternatively, if the registered agent of Act Fast Coastal Bend, Inc. cannot with

reasonable diligence be found at the company’s registered office, Act Fast Coastal Bend,

Inc. may be served with process by serving the Texas Secretary of State. See, Tex. Bus.

Org. Code §§ 5.251-5.254; see also, Tex. Civ. Prac. & Rem. Code § 17.026.

      14.    Act Fast Delivery of S.A., Inc. is a Texas corporation that may be served

with process by serving its registered agent:

                                 Mr. John L. Jackson
                               19365 FM 2252, Suite 5
                           Garden Ridge, Texas 78266-2566

Alternatively, if the registered agent of Act Fast Delivery of S.A., Inc. cannot with

reasonable diligence be found at the company’s registered office, Act Fast Delivery of

S.A., Inc. may be served with process by serving the Texas Secretary of State. See, Tex.

Bus. Org. Code §§ 5.251-5.254; see also, Tex. Civ. Prac. & Rem. Code § 17.026.

      15.    Act Fast Delivery of Tyler, Inc. is a Texas corporation that may be served

with process by serving its registered agent:

                                 Mr. John L. Jackson
                               19365 FM 2252, Suite 5
                           Garden Ridge, Texas 78266-2566

Alternatively, if the registered agent of Act Fast Delivery of Tyler, Inc. cannot with

reasonable diligence be found at the company’s registered office, Act Fast Delivery of

                                          -5-
            Case 5:20-cv-00979 Document 1 Filed 08/19/20 Page 6 of 17




Tyler, Inc. may be served with process by serving the Texas Secretary of State. See,

Tex. Bus. Org. Code §§ 5.251-5.254; see also, Tex. Civ. Prac. & Rem. Code § 17.026.

      16.    Act Fast Delivery of Travis County, Inc. is a Texas corporation that may

be served with process by serving its registered agent:

                                   Mr. John L. Jackson
                                 19365 FM 2252, Suite 5
                             Garden Ridge, Texas 78266-2566

Alternatively, if the registered agent of Act Fast Delivery of Travis County, Inc. cannot

with reasonable diligence be found at the company’s registered office, Act Fast Delivery

of Travis County, Inc. may be served with process by serving the Texas Secretary of

State. See, Tex. Bus. Org. Code §§ 5.251-5.254; see also, Tex. Civ. Prac. & Rem. Code

§ 17.026.

      17.    Miller is an individual who resides in Comal County, Texas and who may

be served with process at:

                                9835 Trophy Oaks Drive
                               Garden Ridge, Texas 78266

or wherever he may be found. Alternatively, Miller may be served with process by

serving an agent or clerk employed in his office or place of business because this action

grows out of or is connected with the business he transacts in this state. See, Tex. Civ.

Prac. & Rem. Code § 17.021.




                                          -6-
            Case 5:20-cv-00979 Document 1 Filed 08/19/20 Page 7 of 17




      18.    An allegation that Act Fast committed any act or omission should be

construed to mean the company’s officers, directors, vice-principals, agents, servants or

employees committed such act or omission and that, at the time such act or omission

was committed, it was done with the full authorization, ratification or approval of Act

Fast or was done in the normal course and scope of employment of Act Fast’s officers,

directors, vice-principals, agents, servants or employees.

                                       IV. Facts

      19.    Act Fast is a courier service.

      20.    Act Fast does business in the territorial jurisdiction of this Court.

      21.    Act Fast employed Johnson from October 2016 to January 2019.

      22.    Act Fast employed Johnson as a courier.

      23.    Miller was also Johnson’s employer—and individually liable to him for the

FLSA violations described below—because he: (1) had the authority to hire and fire Act

Fast employees, including Johnson; (2) supervised or controlled Act Fast employee

schedules or conditions of employment, including Johnson’s schedule and/or conditions

of employment; (3) determined the rate or method of payment for Act Fast employees,

including Johnson; and/or (4) maintained Act Fast employee records, including

Johnson’s records.

      24.    As a courier, Johnson was responsible for delivering packages.



                                          -7-
            Case 5:20-cv-00979 Document 1 Filed 08/19/20 Page 8 of 17




      25.    During Johnson’s employment with Act Fast, he was engaged in

commerce or in the productions of goods for commerce.

      26.    During Johnson’s employment with Act Fast, the company had employees

engaged in commerce or in the production of goods for commerce.

      27.    During Johnson’s employment with Act Fast, the company had employees

handling, selling or otherwise working on goods or materials that had been moved in or

produced for commerce by others.

      28.    During Johnson’s employment with Act Fast, the company had an annual

gross volume of sales made or business done of at least $500,000.

      29.    Act Fast paid Johnson on job-rate basis.

      30.    Act Fast paid Johnson on a biweekly basis by direct deposit.

      31.    During Johnson’s employment with Act Fast, he regularly worked in

excess of forty hours per week.

      32.    Act Fast knew or should have known that Johnson worked in excess of

forty hours per week.

      33.    Act Fast did not pay Johnson for the hours he worked in excess of forty

per week “at a rate not less than one and one-half times the regular rate at which he

[was] employed.” 29 U.S.C. § 207(a)(1).

      34.    Instead, Act Fast paid Johnson on a job-rate basis without overtime”.



                                          -8-
              Case 5:20-cv-00979 Document 1 Filed 08/19/20 Page 9 of 17




        35.    Johnson was not exempt from the maximum hour requirements of the

FLSA.

        36.    As a courier, Johnson’s primary duties were nonexempt.

        37.    As a courier, Johnson’s primary duties did not include office or nonmanual

work.

        38.    As a courier, Johnson’s primary duties were not directly related to the

management or general business operations of Act Fast or its customers.

        39.    As a courier, Johnson’s primary duties did not differ substantially from

the duties of traditionally nonexempt hourly workers.

        40.    As a courier, Johnson did not, in performing his primary duties, regularly

exercise discretion and independent judgment with respect to matters of significance.

        41.    As a courier, Johnson was, instead, required to follow Act Fast’s policies,

practices and procedures.

        42.    As a courier, Johnson did not have any independent authority to deviate

from Act Fast’s policies, practices and procedures.

        43.    Act Fast knew or should have known that Johnson was not exempt from

the maximum hour requirements of the FLSA.

        44.    Act Fast willfully violated the FLSA because it knew or showed a reckless

disregard for whether its pay practices were unlawful.



                                           -9-
            Case 5:20-cv-00979 Document 1 Filed 08/19/20 Page 10 of 17




      45.     During Johnson’s employment with Act Fast, the company did not

maintain accurate time and pay records for Johnson as required by 29 U.S.C. § 211(c)

and 29 C.F.R. pt. 516.

      46.     During Johnson’s employment with Act Fast, the company did not post

and keep posted the notice required by 29 C.F.R. § 516.4.

      47.     Act Fast continued the pay practice(s) complained of by Johnson without

investigation after being put on notice that the pay practice(s) violated the FLSA.

      48.     Act Fast has a history of FLSA violations that put the company on actual

notice of the requirements of the FLSA.

      49.     Prior to this lawsuit, Act Fast conducted on or more internal

investigations which revealed violations similar to the one(s) complained of by Johnson.

      50.     Because Act Fast willfully violated the FLSA, the company is liable to

Johnson for any FLSA violations that occurred during the last three years. 29 U.S.C. §

255(a).

      51.     As a result of the FLSA violation(s) described above, Act Fast is liable to

Johnson for back wages, liquidated damages and attorney’s fees and costs. 29 U.S.C. §

216(b).

      52.     All couriers employed by Act Fast during the last three years are similarly

situated to Johnson because they (1) have similar job duties; (2) regularly worked or



                                          - 10 -
             Case 5:20-cv-00979 Document 1 Filed 08/19/20 Page 11 of 17




work in excess of forty hours per week; (3) were or are not paid overtime for the hours

they worked or work in excess of forty per week as required by 29 U.S.C. § 207(a)(1);

and (4) are entitled to recover back wages, liquidated damages and attorney’s fees and

costs from Act Fast and Miller under 29 U.S.C. § 216(b).

                                   V. Count One—
                 Failure to Pay Overtime in Violation of 29 U.S.C. § 207

      53.      Johnson adopts by reference all of the facts set forth above. See, Fed. R.

Civ. P. 10(c).

      54.      During Johnson’s employment with Act Fast, he was a nonexempt

employee.

      55.      As a nonexempt employee, Act Fast was legally obligated to pay Johnson

“at a rate not less than one and one-half times the regular rate at which he [was]

employed[]” for the hours he worked in excess of forty per week. 29 U.S.C. § 207(a)(1).

      56.      Act Fast did not pay Johnson “at a rate not less than one and one-half

times the regular rate at which he [was] employed[]” as required by 29 U.S.C. §

207(a)(1).

      57.      Instead, Act Fast paid Johnson on a job-rate basis without overtime.

      58.      If Act Fast classified Johnson as exempt from the maximum hour

requirements of the FLSA, he was misclassified.




                                          - 11 -
            Case 5:20-cv-00979 Document 1 Filed 08/19/20 Page 12 of 17




      59.     As a result of the FLSA violation(s) described above, Act Fast and Miller

are liable to Johnson for back wages equal to the difference between what the company

should have paid and what it actually paid.

                                    VI. Count Two—
                 Willful Violation of the FLSA Under 29 U.S.C. § 255(a)

      60.     Johnson adopts by reference all of the facts set forth above. See, Fed. R.

Civ. P. 10(c).

      61.     Act Fast willfully violated the FLSA because it knew or showed a reckless

disregard for whether its pay practices were unlawful.

      62.     During Johnson’s employment with Act Fast, the company did not

maintain accurate time and pay records for Johnson as required by 29 U.S.C. § 211(c)

and 29 C.F.R. pt. 516.

      63.     During Johnson’s employment with Act Fast, the company did not post

and keep posted the notice required by 29 C.F.R. § 516.4.

      64.     Act Fast continued the pay practice(s) complained of by Johnson without

investigation after being put on notice that the pay practice(s) violated the FLSA.

      65.     Act Fast has a history of FLSA violations that put the company on actual

notice of the requirements of the FLSA.

      66.     Prior to this lawsuit, Act Fast conducted on or more internal

investigations which revealed violations similar to the one(s) complained of by Johnson.


                                          - 12 -
             Case 5:20-cv-00979 Document 1 Filed 08/19/20 Page 13 of 17




       67.     Because Act Fast willfully violated the FLSA, the company and Miller are

liable to Johnson for any FLSA violations that occurred during the last three years. 29

U.S.C. § 255(a).

                                  VII. Count Three—
                 Collective Action Allegations Under 29 U.S.C. § 216(b)

       68.     Johnson adopts by reference all of the facts set forth above. See, Fed. R.

Civ. P. 10(c).

       69.     On information and belief, other employees of Act Fast have been

victimized by the FLSA violation(s) described above.

       70.     These employees are similarly situated to Johnson because, during the

relevant time period, they held similar positions and were compensated in a similar

manner, which, as explained above, violates the FLSA.

       71.     Act Fast’s unlawful policies or practices, which are described above, are

generally applicable policies or practices and do not depend on the personal

circumstances of the putative class members.

       72.     Since Johnson’s experiences are typical of the experiences of the putative

class members, collective action treatment is appropriate. See, 29 U.S.C. § 216(b).

       73.     For these reasons, Johnson requests that the Court certify this case as a

collective action under 29 U.S.C. § 216(b) and authorize notice regarding its pendency

and the right to join it to the following class:


                                           - 13 -
             Case 5:20-cv-00979 Document 1 Filed 08/19/20 Page 14 of 17




               All couriers employed by Act Fast during the last three years
               at any location in the United States who worked more than
               forty hours in any one or more workweeks and who were
               paid on a job-rate basis without overtime.

       74.     Act Fast and Miller are liable to Johnson and the putative class members

for back wages equal to the difference between what the company should have paid and

what it actually paid.

       75.     Johnson has retained counsel who are well-versed FLSA collective action

litigation and who are prepared to litigate this matter vigorously on behalf of him and

all other putative class members.




                                          - 14 -
             Case 5:20-cv-00979 Document 1 Filed 08/19/20 Page 15 of 17




                              VIII. Count Four—
      Liquidated Damages, Attorney’s Fees & Costs Under 29 U.S.C. § 216(b)

       76.      Johnson adopts by reference all of the facts set forth above. See, Fed. R.

Civ. P. 10(c).

       77.      Johnson is authorized to recover liquidated damages on his claims by

statute. 29 U.S.C. § 216(b).

       78.      Johnson is authorized to recover attorney’s fees and costs on his claims by

statute. 29 U.S.C. § 216(b).

       79.      Johnson has retained the professional services of the undersigned

attorneys.

       80.      Johnson has complied with the conditions precedent to recovering

attorney’s fees and costs.

       81.      Johnson has incurred or may incur attorney’s fees and costs in bringing

this lawsuit.

       82.      The attorney’s fees and costs incurred or that may be incurred by Johnson

were or are reasonable and necessary.

       83.      Act Fast and Miller are liable to Johnson and the putative class members

for liquidated damages, attorney’s fees and costs by reason of the FLSA violations

described above. 29 U.S.C. § 216(b).

                                     IX. Relief Sought


                                            - 15 -
      Case 5:20-cv-00979 Document 1 Filed 08/19/20 Page 16 of 17




84.     Johnson demands the following relief:

        a. an order allowing this action to proceed as a collective action under 29
           U.S.C. § 216(b);

        b. an incentive award for Johnson for serving as class representative if the
           Court allows this action to proceed as a collective action under 29
           U.S.C. § 216(b);

        c. judgment against Act Fast and Miller in Johnson’s favor both
           individually and on behalf of the putative class members for back
           wages, liquidated damages and attorney’s fees, plus interest and costs;
           and

        d. all other relief and sums that may be adjudged against Act Fast and
           Miller in Johnson’s favor both individually and on behalf of the
           putative class members.


                                             Respectfully Submitted,

                                             MOORE & ASSOCIATES
                                             Lyric Centre
                                             440 Louisiana Street, Suite 675
                                             Houston, Texas 77002-1063
                                             Telephone: (713) 222-6775
                                             Facsimile: (713) 222-6739


                                             By:
                                                   Melissa Moore
                                                   Tex. Bar No. 24013189
                                                   melissa@mooreandassociates.net
                                                   Curt Hesse
                                                   Tex. Bar. No. 24065414
                                                   curt@mooreandassociates.net

                                             ATTORNEYS FOR PLAINTIFF



                                    - 16 -
         Case 5:20-cv-00979 Document 1 Filed 08/19/20 Page 17 of 17




Of Counsel:

Renu Tandale
Tex. Bar No. 24107417
renu@mooreandassociates.net




                                   - 17 -
